NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/CN2017/113139 filed on 11/27/2017 which has a foreign application CN 201710373849.7 filed on 05/24/2017.

Withdrawal of Rejections
The response and amendments filed on 12/22/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 112(b) indefiniteness and under 35 U.S.C. 103 as being obvious over Kurihara in view of Zhou as indicated in the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendments.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s last limitation of “obtaining an enzymolysed liquid by solid-liquid separation, and then recovering the cellulase; wherein the cellulase is recovered only by adjusting the pH of the enzymolysed liquid to greater than or equal to 2.5 and less than 4.0, thus precipitating the pH-responsive lignin amphoteric 
	In the instant application, the objective value and purpose of the pH range is deemed to be critical to precipitate the pH-responsive lignin amphoteric surfactant and cellulase out of the solution for recovery of the enzyme. In particular, the cellulase is recovered only by adjusting the pH of the enzymolysed to greater than or equal to 2.5 and less than 4.0, that is, 2.5<pH<4 (see instant pre-grant specification at ¶ [0022]-[0023]). Therefore, the adjustment of the pH is not considered merely an optimizable parameter but has an important and recognized purpose. 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653